Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-15 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Ohtomo (US 2013/0127415)
Regarding claim 1, the prior art discloses:
A charger (title) configured for delivering the DC energy, 
A DC charging cable having a first end and a second end , whereby the first end is connected to the charger for receiving a DC voltage and the second end is configured for connecting the EV (fig 1, 3-4),
A DC voltage sensor (voltage sensor 30, 45 in fig 2-4) configured, if a DC current greater zero flows from the charger to the electrical vehicle, for measuring at least a first DC voltage at the first end and for determining a differential DC voltage between the first DC voltage and a second DC voltage measured at the second end (see voltage drop/difference in charging cable, i.e., between 2 cable ends (supplied voltage and received voltage) disclosed in summary and related text in fig 1-4, 9-10, i.e., abstract, summary, par 40-41, current must flow in cable or start of charging (current greater than zero)  for sensor to detect/measure/monitor voltage)), and
A DC voltage adjustment device (charging Control Unit in fig 3-4) configured for raising the DC voltage by the differential DC voltage to compensate the differential DC voltage (see adding voltage drop (in cable( in abstract, summary, par 40-41).
(Claim 2) wherein the DC voltage sensor is configured, if the DC current greater zero flows from the charger to the electrical vehicle, for measuring the second DC voltage at the 
second end (current must flow in cable (greater than zero) from charger to vehicle for sensor 30, 45 in fig 2-4 to detect/measure/monitor voltage), 
(Claim 3) a second DC voltage sensor (one of the sensor 30 or 45 is the second sensor) configured, if the DC current greater zero flows from the charger to the electrical vehicle, for measuring the second DC voltage at the second end (current must flow in cable (greater than zero) from charger to vehicle for sensor 30, 45 in fig 2-4 to detect/measure/monitor voltage)),
	(Claim 4) wherein the DC charging cable comprises a signal line (communication lines 32, 47 in fig 4) configured for transmitting the measured second DC voltage from the second end to the first end and/or the DC charging cable comprises a length between the first end and the second end of  ≥ 50, 100 or 200 meters. 
 (Claim 5) wherein the DC voltage adjustment device is configured for determining, based on the differential DC voltage and the DC current (abstract, fig 7, 9), a DC charging cable resistance (abstract, summary, par 32-33, 40-41), for determining, based on the DC charging cable resistance and the DC current, a predicted differential DC voltage, and for raising the DC voltage by the predicted differential DC voltage (abstract, summary, par 32-33, 40-41). 
 (Claim 6) wherein the DC voltage adjustment device is configured for low pass filtering (fig 6) the determined DC charging cable resistance prior to determining the predicted differential DC voltage. 
 (Claim 7) wherein the charger comprises a closed control loop configured for compensating stray inductances and/or capacitances of the DC charging cable and/or of the 
EV with a response time of ≥ 0.01 seconds and ≤ 0.5 seconds and the DC voltage adjustment device is configured for low pass filtering ≥10 times slower compared thereto and/or the DC 
Claims 10-15 recite similar subject matter and rejected for the same reason.

Claims 1-7 and 10-15 and are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Zhao (US 2016/0241068)
Regarding claim 1, the prior art discloses:
A charger (title) configured for delivering the DC energy, 
A DC charging cable (abstract) having a first end and a second end, whereby the first end is connected to the charger for receiving a DC voltage and the second end is configured for connecting the EV (EV is simply an intended use, the charging cable in this prior art connecting from charger to charge battery, inherently this prior art charging cable can be used to charge EV),
A DC voltage sensor (voltage measuring/detecting in par 30, 44, 51, 58) configured, if a DC current greater zero flows from the charger to the EV (current must flow/start (current greater than zero) for voltage detecting/measuring), for measuring at least a first DC voltage at the first end and for determining a differential DC voltage between the first DC voltage and a second DC voltage measured at the second end (see cable voltage drop in abstract, summary, par 27, 40), and
A DC voltage adjustment device configured for raising the DC voltage by the differential DC voltage to compensate the differential DC voltage (see cable voltage adjustment to compensate for cable voltage drop in abstract, background, summary, par 27).
(Claim 2) wherein the DC voltage sensor (voltage measuring/detecting in par 30, 44, 51, 58) is configured, if the DC current greater zero flows from the charger to the EV (current must flow/start (current greater than zero) for voltage detecting/measuring), for measuring the second DC voltage at the second end
Claim 3) a second DC voltage sensor (voltage measuring/detecting in par 30, 44, 51, 58) configured, if the DC current greater zero flows from the charger to the electrical vehicle, for measuring the second DC voltage at the second end (current must flow/start (current greater than zero) in cable for voltage detecting/measuring)
and/or the DC charging cable comprises a length between the first end and the second end of  ≥ 50, 100 or 200 meters. 
(Claim 5) wherein the DC voltage adjustment device is configured for determining, based on the differential DC voltage and the DC current (abstract, summary, fig 1-5), a DC charging cable resistance (par 11, 23, 27, 40, 42, 49, 58), for determining, based on the DC charging cable resistance and the DC current, a predicted differential DC voltage, and for raising the DC voltage by the predicted differential DC voltage (abstract, par 7, 9-11, 23, 26-27, 42, 44, 49, 51-52, 57-60)
(Claim 6) wherein the DC voltage adjustment device is configured for low pass filtering (par 33) the determined DC charging cable resistance prior to determining the predicted differential DC voltage. 
(Claim 7) wherein the charger comprises a closed control loop configured for compensating stray inductances and/or capacitances of the DC charging cable and/or of the 
EV with a response time of ≥ 0.01 seconds and ≤ 0.5 seconds and the DC voltage adjustment device is configured for low pass filtering ≥10 times slower compared thereto and/or the DC voltage adjustment device is configured for first order low pass filtering with a time constant of the low pass filter of   Ƭ ≥.5 seconds (par 33)
Claims 10-15 recite similar subject matter and rejected for the same reason.

Allowable Subject Matter
Claims 8-9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851